DETAILED ACTION
	This office action is in response to the amendment filed on February 15, 2021.  In accordance with this amendment, claims 13, 14, and 20 have been amended, while claims 18-19 have been canceled.  The amendments to the specification (abstract) are acknowledged.
Claims 13-17 and 20 remain pending and now are in condition for allowance, with claim 13 (method) the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-17 and 20 are allowed.  Claim 13 is the sole independent claim and in method form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Burke US ‘974; Aznag WO ‘846; Ball U.S.P. ‘884; Battey US ‘977) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into method claim 13 on February 15, 2021.  In particular, the remarks on pages 6-8 (dated February 15, 2021) are persuasive to explain how the amendments to claim 13 serve to create a patentable distinction over the closest prior art of record.  Based on these amendments, and in the context of how these amendments are disclosed by Applicant’s specification, the Examiner is unable to prima facie case of obviousness under 35 U.S.C. 103 to claim 13.  Claims 14-17 and 20 are also allowed method claims as being dependent from claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 5-8), filed February 15, 2021, with respect to the claim amendments (to claim 13 and to cancel broader independent claim 18) have been fully considered and are persuasive.  Based on the narrowing amendments to the claims, all prior art rejections (35 U.S.C. 102(a) and 35 U.S.C. 103) mailed February 2, 2021 have been withdrawn.  Claims 13-17 and 20 now serve to create a patentable distinction over the closest prior art of record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874
February 17, 2021